Citation Nr: 0430728	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-07 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher (compensable) rating for service-
connected asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Pittsburgh, 
Pennsylvania which, in pertinent part, granted service 
connection and a 0 percent rating for asbestosis; the veteran 
appealed for a higher rating.  In a January 2004 decision, 
the Board denied a higher rating for asbestosis.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2004 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the issues remanded.  In a September 2004 Court order, 
the joint motion was granted, the Board's January 2004 
decision was vacated, and the issues were remanded. The case 
was subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends that his service-connected asbestosis is 
more disabling than currently evaluated.  In light of the 
joint motion and Court order, the Board finds that a remand 
is necessary.

In the September 2004 joint motion, the parties indicated 
that the Board should readjudicate the claim with 
consideration of Fenderson v. West, 12 Vet. App. 119 (1999), 
and should consider whether another VA examination is 
required to adjudicate the claim.  The record shows that the 
veteran last underwent a VA compensation examination in March 
2002.  The Board is of the opinion that a contemporaneous 
examination would be of assistance in adjudicating the 
veteran's claim.  The examiner is asked to review the medical 
records on file, including the March 2002 VA respiratory 
examination, and private medical records dated in July 2001 
form G. A., MD.  

Any ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A (c) (West 2002); Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for respiratory disabilities 
covering the period from March 2002 to 
the present.

2.  Thereafter, the RO is requested to 
schedule the veteran for a VA examination 
lung specialist to determine the severity 
of his service-connected asbestosis.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination, and the examination report 
should reflect that this was done.  In 
addition to pulmonary functions tests, 
any other tests necessary tests and 
studies should be accomplished, to 
include pulmonary function tests.  

3.  The RO should readjudicate the issue 
in appellate status.  If the benefit 
sought is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




